Citation Nr: 1535215	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  13-16 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a respiratory disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel






INTRODUCTION

The Veteran served on active duty from October 1969 to August 1973.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In September 2008, the Veteran filed his present claim seeking entitlement to service connection for allergies.  During the pendency of this appeal, the Veteran was diagnosed with various respiratory disorders, including allergic rhinitis, chronic sinusitis, and asthma.  Accordingly, the Board has broadly characterized the Veteran's claim on appeal to encompass all diagnosed respiratory disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).


REMAND

The Veteran is seeking entitlement to service connection for a respiratory disorder which he attributes to his active duty service in the Navy.  

Historically, the Veteran served in the Navy from October 1969 to August 1973.  His military personnel records confirm that he served aboard the USS SWORDFISH (SSN-579) and the USS HAWKBILL (SSN-666) submarines.  His report of separation, Form DD-214, shows that he was a cook while on active duty.  His service medical records indicate that he was treated on August 3, 1973, for complaints of sinus drainage that had existed for three days.  Nevertheless, his August 1973 separation examination is completely silent for any complaints or diagnoses of any respiratory disorder, to include a sinus disorder.

The Veteran's post-service VA and private treatment records reveal that he has several diagnosed respiratory disorders, including allergic rhinitis, chronic sinusitis, and asthma.

On his June 2013 substantive appeal to the Board, the Veteran stated asserted that his current respiratory problems are related to breathing recycled air pumped through air purification systems, carbon dioxide scrubbers, and possible exposure to asbestos while serving aboard two nuclear submarines, the USS SWORDFISH and the USS HAWKBILL.

As the Veteran has not yet been afforded a VA examination regarding the nature and etiology of his respiratory disorders, the RO must obtain the Veteran's updated treatment records and then schedule him for an appropriate examination to determine whether any of the Veteran's previously or currently diagnosed respiratory disorders are related to his military service, including inservice asbestos exposure.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claim on appeal, including medical records from any VA and non-VA medical providers who have treated him for his respiratory disorders, including allergic rhinitis, chronic sinusitis, and asthma.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

All attempts to secure this evidence must be documented in the Veteran's electronic claims file by the RO.  If, after making reasonable efforts to obtain named records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  Thereafter, the Veteran must be afforded an appropriate examination to determine the nature and etiology of his previously and currently diagnosed respiratory disorders, including allergic rhinitis, chronic sinusitis, and asthma.  The evidence of record, in the form of electronic records, must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must specify in the examination report that these records have been reviewed.  

Following a review of the evidence of record, to include the service and post-service medical records, the clinical evaluation, and with consideration of the Veteran's statements, the examiner must provide an opinion addressing whether any previously or currently diagnosed respiratory disorders, including allergic rhinitis, chronic sinusitis, and asthma, were caused or aggravated by his military service or by any asbestos exposure therein.  In providing this opinion, the examiner must consider and discuss (1) the August 1973 treatment of sinus drainage that lasted for three days, as documented in the Veteran's service treatment records; (2) the Veteran's statements about breathing of recycled air pumped through air purification systems (carbon dioxide scrubbers) while aboard two nuclear submarines; and (3) the Veteran's statements about being exposed to asbestos while serving aboard two nuclear submarines.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's evidence of record that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If the opinion is deficient in any manner, corrective procedures must be implemented.  

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim seeking entitlement to service connection for a respiratory disorder, to include as due to inservice asbestos exposure, must be adjudicated.  If the benefit on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

